           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 1 of 12 PageID #: 355




CONFIDENTIAL                                                                                DEF00104
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 2 of 12 PageID #: 356




CONFIDENTIAL                                                                                DEF00105
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 3 of 12 PageID #: 357




CONFIDENTIAL                                                                                DEF00106
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 4 of 12 PageID #: 358




CONFIDENTIAL                                                                                DEF00107
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 5 of 12 PageID #: 359




CONFIDENTIAL                                                                                DEF00108
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 6 of 12 PageID #: 360




CONFIDENTIAL                                                                                DEF00109
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 7 of 12 PageID #: 361




CONFIDENTIAL                                                                                DEF00110
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 8 of 12 PageID #: 362




CONFIDENTIAL                                                                                DEF00111
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 9 of 12 PageID #: 363




CONFIDENTIAL                                                                                DEF00112
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 10 of 12 PageID #: 364




CONFIDENTIAL                                                                                 DEF00113
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 11 of 12 PageID #: 365




CONFIDENTIAL                                                                                 DEF00114
           Case 1:20-cv-03010-BMC Document 29-5 Filed 04/30/21 Page 12 of 12 PageID #: 366




CONFIDENTIAL                                                                                 DEF00115
